            Case 5:20-cv-01136-R Document 17 Filed 01/27/21 Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

AMY GUSTAFSON,

                         Plaintiff,

v.                                                          Case No. CIV-20-1136-R

ALLSTATE VEHICLE AND PROPERTY
INSURANCE COMPANY, an Illinois
Corporation,

                         Defendant.

              JOINT MOTION FOR AGREED PROTECTIVE ORDER

       Plaintiff, Amy Gustafson, and Defendant, Allstate Vehicle and Property Insurance

Company, jointly move this Court to enter an Agreed Protective Order. In support, the

Parties show the Court as follows:

       1.     The parties are actively engaged in written discovery and document

production in this action.

       2.     Certain materials have been requested in this case which contain

confidential, propriety, and/or trade secret information.

       3.     The Parties have agreed that such confidential information is deserving of

protection against any disclosure or dissemination to anyone except as approved by the

Parties.

       4.     The Parties have agreed to the proposed Agreed Protective Order attached

as “Exhibit 1”.
          Case 5:20-cv-01136-R Document 17 Filed 01/27/21 Page 2 of 3




             WHEREFORE, the Parties respectfully request this Court’s approval and

entry of the proposed Agreed Protective Order attached as “Exhibit 1.”



                                        Respectfully submitted,

                                         s/ RONALD L. WALKER
                                        RONALD L. WALKER, OBA # 9295
                                        JERRY D. NOBLIN, JR., OBA #20296
                                        TOMLINSON ꞏ MCKINSTRY P.C.
                                        Two Leadership Square, Suite 450
                                        211 North Robinson Ave.
                                        Oklahoma City, Oklahoma 73102
                                        ronw@tmoklaw.com
                                        jerryn@tmoklaw.com
                                        Telephone: 405-606-3370
                                        Facsimile: 877-917-1559
                                        Attorneys for Defendant

                                        -and-

                                          s/JACOB L. ROWE
                                        (Signed by filing attorney with permission of
                                         attorney)
                                        Simone Fulmer, OBA #17037
                                        Harrison C. Lujan, OBA #30154
                                        Jacob L. Rowe, OBA #21797
                                        Andrea R. Rust, OBA #30422
                                        FULMER SILL PLLC
                                        1101 N. Broadway Ave., Suite 102
                                        Oklahoma City, OK 73103
                                        Telephone: (405) 510-0077
                                        Facsimile: (800) 978-1345
                                        sfulmer@fulmersill.com
                                        hlujan@fulmersill.com
                                        jrowe@fulmersill.com
                                        arust@fulmersill.com




                                            2
Case 5:20-cv-01136-R Document 17 Filed 01/27/21 Page 3 of 3




                          Jim Buxton, OBA #19057
                          Buxton Law Group
                          1923 N. Classen Blvd.
                          Oklahoma City, OK 73106
                          Telephone: (405) 604-5577
                          Facsimile: (405) 604-5578
                          jim@buxtonlawgroup.com
                          Attorneys for Plaintiff




                             3
